Citation Nr: 0405528	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  99-18 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to special monthly death pension for the 
surviving spouse of the veteran by reason of need for regular 
aid and attendance or by reason of being permanently 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from March 1943 to October 
1945.  He died in December 1997.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg.

The case returns to the Board following a remand to the RO in 
December 2000.  The Board instructed the RO to schedule the 
appellant for a Travel Board hearing.  However, in 
correspondence dated in August 2002, the appellant withdrew 
her request for a Board hearing.  See 38 C.F.R. § 20.704 
(2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim and expanded VA's duty to notify the 
claimant and her representative, if any, concerning certain 
aspects of claim development.  

With respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).     

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulations further specify that 
reasonable efforts to obtain private records generally 
consist of an initial request for records and, if the records 
are not received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  If VA receives information showing that 
subsequent requests to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source. Id.   

In this case, the appellant seeks two kinds of benefits: 
compensation for service connection for the cause of the 
veteran's death, and special monthly death pension based on 
her own ill health with alleged need for aid and attendance 
of another person.  

With respect to the first claim, the Board observes that the 
veteran's death certificate indicates that he died while 
hospitalized at Columbia Specialty Hospital.  It also lists 
the name of the certifying/attending physician as G. Decker, 
M.D.  Although the appellant submitted some records from 
Specialty Hospital of Jacksonville (presumably the same 
facility names on the death certificate), there are no 
records constituting complete records of his terminal 
hospitalization and no records from Dr. Decker.  Although the 
RO was on notice as to the existence of these records, there 
is no indication that the RO ever attempted to obtain them or 
that it ever advised the appellant that such evidence would 
be very useful in adjudicating the claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5103(a), 5013A(a).  In addition, in May 1998, the 
appellant completed a release of medical information for E. 
Eye, Jr., M.D., for records of his treatment of the veteran 
in 1997 for a lung condition.  There is no request for 
records from this physician in the claims folder.  
38 U.S.C.A. § 5103A(b).  Although handwritten notes on the 
release state "duplicate evidence," review of the claims 
folder finds no other evidence from this provider.  A remand 
is required to attempt to secure this evidence.  

With respect to the second claim, the appellant provided 
numerous releases of medical information for providers who 
treated her for the various illnesses she asserts render her 
in need of aid and attendance for purposes of securing 
special monthly death pension.  In February 1999, the RO 
issued a request for the appellant's medical records to a Dr. 
Mendhi.  Records received in March 1999 were for treatment of 
the veteran, rather than the appellant.  Similarly, the RO 
issued a request to A. Nabizadeh, M.D., for records of the 
appellant's treatment from 1999 to 2000.  Again, the records 
received later in April 2000 were records of the veteran's 
treatment.  The Board notes that the claims folder does 
contain records for the appellant from Dr. Nabizadeh dated 
from May 1999 to October 1999 and from May 2001 to August 
2001.  Because the appellant alleged continued treatment 
during the intervening period, the missing records should be 
requested on remand, as well as the appellant's treatment 
records from Dr. Mendhi.  38 C.F.R. 
§ 3.159(c)(1).

In August 2001, the RO issued multiple additional requests 
for records for treatment of the appellant.  Later that 
month, the RO received responses from St. Vincent's Medical 
Center and Brooks Rehabilitation and Hospital Centers 
requesting additional identifying information about the 
appellant, i.e., confirmation of her correct name and date of 
birth, etc.  There is no indication that the RO ever re-
submitted its requests for records with the necessary 
information. Id.  Although additional private medical records 
include some documents from St. Vincent's Medical Center and 
Brooks Rehabilitation and Hospital Centers, it is not known 
whether these documents reflect the complete records relevant 
to the appellant's appeal.  Finally, the RO received no 
response to its August 2001 request for the appellant's 
records from A. Lopez, D.O. Id.  A remand is required in 
order to ensure compliance with the duty to assist as 
provided in the VCAA.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to attempt to obtain the following 
evidence:

a) Records of treatment of the veteran 
from 
(i) Specialty Hospital of 
Jacksonville (listed on the death 
certificate as Columbia Specialty 
Hospital) through the date of his death 
in December 1997; 
(ii) G. Decker, M.D., all records; 
and 
(iii) E. Eye, Jr., M.D., treatment 
in 1997.

b) Records of treatment of the appellant 
from 
(i) Dr. Mendhi, all records; 
(ii) A. Nabizadeh, M.D., treatment 
from October 1999 to May 2001; 
(iii) St. Vincent's Medical Center, 
treatment from March 2001 to the present; 
(iv) Brooks Rehabilitation and 
Hospital Centers, treatment from April 
2001 to the present.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


